Case 1:20-md-02930-LPS Document 258 Filed 05/25/21 Page 1 of 2 PageID #: 4361
                                                            Daniel M. Silver            McCarter & English, LLP
                                                            Partner                     Renaissance Centre
                                                            T. 302-984-6331             405 N. King Street, 8th Floor
                                                            F. 302-691-1260             Wilmington, DE 19801-3717
                                                            dsilver@mccarter.com        www.mccarter.com




 May 25, 2021

 VIA CM/ECF
 Chief Judge Leonard P. Stark
 U.S. District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 North King Street
 Unit 26, Room 6124
 Wilmington, DE 19801-3555

 Re:In re Entresto (Sacubitril/Valsartan) Patent Litigation,
 C.A. Nos. 20-md-2930-LPS, 19-1979-LPS, 19-2021-LPS, 19-2053-LPS,
 20-74-LPS, 20-415-LPS, 20-445-LPS, 21-229-LPS


 Dear Chief Judge Stark,

 I write on behalf of Plaintiff Novartis in advance of the June 8, 2021 claim construction hearing
 in the above-referenced matters.

 Pursuant to this Court’s May 7, 2021 Oral Order (C.A. No. 20-md-2930, D.I. 244), Defendants
 deposed Plaintiff’s expert Dr. Alexander Klibanov on May 12, 2021. This Court stated that
 “[a]ny prejudice accruing to Plaintiff [from granting Defendants’ request for an order
 compelling Plaintiff to produce Dr. Klibanov for a deposition] can be cured by Plaintiff’s
 presentation at the Markman hearing and through any appropriate post-hearing relief.” D.I.
 244. Defendants submitted portions of Dr. Klibanov’s testimony in Exhibit 57 to the Joint
 Claim Construction Brief Appendix (D.I. 255). Plaintiff requested Defendants’ agreement to
 include additional portions of Dr. Klibanov’s testimony in Exhibit 57, but Defendants refused.

 Plaintiff respectfully submits the following additional excerpts from the Klibanov deposition
 transcript (pages 46-69 and 118-121) as Exhibit 58 which Plaintiff respectfully submits are
 necessary to cure the prejudice to Plaintiff discussed in its Letter Concerning The Deposition of
 Dr. Klibanov (D.I. 242). Plaintiff intends to discuss these additional excerpts at the upcoming
 Markman hearing and provides the following context for them:

 -   At pages 47-49, 55-56, and 62-69, Dr. Klibanov explained that there was “no chemical
     reason … why hydrates with a fixed amount of water must be crystalline” and that
     Kaneniwa (Ex. 55) supports that position. At pages 69-70, Dr. Klibanov further explained
     that amorphous compounds can have short-range order with bound water molecules “in a
     stoichiometric fashion.” This testimony supports Novartis’s position that the claimed
     trisodium [sacubitril-valsartan] hemipentahydrate is not limited to crystalline form because
     “amorphous compounds may also be hydrates with a fixed amount of water” (D.I. 253,



 ME1 36611335v.1
Case 1:20-md-02930-LPS Document 258 Filed 05/25/21 Page 2 of 2 PageID #: 4362




                                                                                      May 25, 2021
                                                                                            Page 2



     Joint Br. 84-85, 87-88) and refutes Defendants’ position that “a POSA would understand
     from the name itself that trisodium … hemipentahydrate is crystalline” (id. at 102).

 -   At pages 50-62, Dr. Klibanov explained that none of the references Dr. Butcher cited
     specifically deals with trisodium [sacubitril-valsartan] hemipentahydrate and that those
     references do not say a hydrate with a fixed amount of water must be crystalline. This
     testimony supports Novartis’s position that the extrinsic evidence does not indicate that a
     hydrate with a fixed amount of water is limited to crystalline form (D.I. 253, Joint Br. at 88)
     and refutes Defendants’ position that “neither Novartis nor Dr. Klibanov even attempts to
     prove that the numerous references relied upon Dr. Butcher are incorrect” (id. at 103).

 -   At page 118, Dr. Klibanov explained that Fig. 1 in the ’134 patent depicting trisodium
     [sacubitril-valsartan] hemipentahydrate as a supramolecular complex is “a preferred
     embodiment of the invention of the ’134 patent.” This testimony supports Novartis’s
     position that descriptions in the ’134 patent specification of trisodium [sacubitril-valsartan]
     hemipentahydrate that mention “unit cell” or a “supramolecular complex” are only
     exemplary embodiments (D.I. 253, Joint Br. at 84-85) and refutes Defendants’ position that
     the claimed “trisodium … hemipentahydrate is a single, specific species that is crystalline
     and has a defined unit cell made up of defined formula units” (id. at 100-01).

    Counsel for Novartis is available at the Court’s convenience should Your Honor have any
 questions.

 Respectfully submitted,

 /s/ Daniel M. Silver

 Daniel M. Silver (#4758)

 cc: Counsel of Record (via CM/ECF and electronic mail)




 ME1 36611335v.1
